Court of Appeals
                         Sixth Appellate District of Texas

                                   JUDGMENT


Clayton Delaney Boykin, Appellant                     Appeal from the 8th District Court of
                                                      Hopkins County, Texas (Tr. Ct. No.
No. 06-16-00119-CR         v.                         1424021). Opinion delivered by Justice
                                                      Burgess, Chief Justice Morriss and Justice
The State of Texas, Appellee                          Moseley participating.



       As stated in the Court’s opinion of this date, we find that the appeal should be dismissed
for want of jurisdiction. Therefore, we dismiss the appeal.
       We note that the appellant, Clayton Delaney Boykin, has adequately indicated his
inability to pay costs of appeal. Therefore, we waive payment of costs.




                                                      RENDERED SEPTEMBER 23, 2016
                                                      BY ORDER OF THE COURT
                                                      JOSH R. MORRISS, III
                                                      CHIEF JUSTICE

ATTEST:
Debra K. Autrey, Clerk